Title: To John Adams from James Monroe, 4 July 1817
From: Monroe, James
To: Adams, John


				
					Dear Sir—
					Boston July 4th. 1817
				
				I regret that I could not have the pleasure of seing you again before you left town, which I found that you had done, when I calld yesterday at your lodgings. I wanted to communicate more fully with you, respecting the part I ought to take, in the ceremonies of this day. It is possible you may be in town to day in which I case I may still enjoy that advantage.my particular object in sending this is, to inform you, that I shall have the pleasure of dining with you on monday. with great respect & esteem I am dear Sir your friend & servant
				
					James Monroe
				
				
			